                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                              :
LEVILAYSHA MAY HOOVER,                        :          CIVIL ACTION
              Petitioner,                     :
         v.                                   :
                                              :
SUPERINTENDENT OF SCI                         :
CAMBRIDGE SPRINGS et al.,                     :          NO. 17-2665
              Respondents.                    :


                                         ORDER

       AND NOW, this 19th day of November, 2018, upon consideration of Petitioner

Levilaysha May Hoover’s Motion for Extension of Time to File a Notice of Appeal (Doc. No.

16) and Respondent District Attorney’s Office of Berks County’s Response (Doc. No. 18), it

appearing that Ms. Hoover’s motion is unopposed, it is ORDERED that the motion (Doc. No.

16) is GRANTED. Ms. Hoover shall file a notice of appeal, if any, within fourteen (14) days of

the date of this Order.




                                                  BY THE COURT:


                                                  S/Gene E.K. Pratter
                                                  GENE E.K. PRATTER
                                                  UNITED STATES DISTRICT JUDGE
